Citation Nr: 1437482	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left hand.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right hand.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Houston, Texas.

The issue of entitlement to service connection for erectile dysfunction as secondary to the service-connected adjustment disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An August 2008 VA electromyography and nerve conduction studies show electrodiagnostic abnormal findings of medial nerve neuropathy.  The last VA examination was in December 2008.  A private electromyography and nerve conduction studies conducted in February 2010 reveal that in addition to the presence of the previously noted medial nerve neuropathy, bilateral ulnar nerve neuropathy is now present.  Given that the VA examination is over five years old and there is medical evidence of a possible worsening of the service-connected disabilities, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his peripheral neuropathy of the upper extremities and obtain any identified treatment.  Regardless of the claimant's response obtain all treatment records from the Salisbury and Durham VA Medical Centers from January 2008 to August 2010 and from the South Texas VA Health Care System from April 2013 to the present.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his service-connected peripheral neuropathy of the upper extremities that is secondary to Oncovin treatment for non-Hodgkin's lymphoma.  The claims folder is to be made available to the examiner to review.  The examiner are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to peripheral neuropathy of the upper extremities that is secondary to Oncovin treatment for non-Hodgkin's lymphoma.  

The examiner should be asked to answer the following inquiries:

(a)  The examiner must identify all nerves affected by the peripheral neuropathy of the upper extremities that is secondary to Oncovin treatment for non-Hodgkin's lymphoma and the severity of each affected nerve.

(b)  The examiner must opine on whether there is a 50 percent or better probability that the bilateral ulnar neuropathy at the elbows that is noted on the February 2010 private electromyography and nerve conduction studies was caused or aggravated by Oncovin treatment for non-Hodgkin's lymphoma.  

(c)  The examiner must opine on whether there is a 50 percent or better probability that the bilateral ulnar neuropathy at the elbows that is noted on the February 2010 private electromyography and nerve conduction studies was caused or aggravated by the peripheral neuropathy of the upper extremities that is secondary to Oncovin treatment for non-Hodgkin's lymphoma.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



